 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   DARYL HARMON,                 ) NO. CV 19-1769-TJH(E)
                                   )
12             Petitioner,         )
                                   )
13        v.                       ) ORDER OF DISMISSAL
                                   )
14   RON RACKLEY, Warden,          )
                                   )
15             Respondent.         )
     ______________________________)
16

17

18        Petitioner filed a “Petition for Writ of Habeas Corpus By a

19   Person in State Custody” on March 11, 2019.   The Petition seeks to

20   challenge a 1994 Los Angeles Superior Court criminal judgment

21   (Petition, p. 2).

22

23        Petitioner previously challenged this same Superior Court

24   judgment in a prior habeas corpus petition filed in this Court.    See

25   Harmon v. Terhune, CV-99-2339-TJH(CT).   On August 6, 1999, this Court

26   entered Judgment in Harmon v. Terhune, CV-99-2339-TJH(CT), denying and

27   dismissing the prior petition with prejudice as untimely.   The United

28   States Court of Appeals for the Ninth Circuit denied Petitioner’s
 1   request for a certificate of appealability on February 14, 2000.1

 2

 3        The Court must dismiss the present Petition in accordance with

 4   28 U.S.C. section 2244(b) (as amended by the “Antiterrorism and

 5   Effective Death Penalty Act of 1996”).    Section 2244(b) requires that

 6   a petitioner seeking to file a “second or successive” habeas petition

 7   first obtain authorization from the Court of Appeals.    See Burton v.

 8   Stewart, 549 U.S. 147, 157 (2007) (where petitioner did not receive

 9   authorization from Court of Appeals before filing second or successive

10   petition, “the District Court was without jurisdiction to entertain

11   [the petition]”); Barapind v. Reno, 225 F.3d 1100, 1111 (9th Cir.

12   2000) (“the prior-appellate-review mechanism set forth in § 2244(b)

13   requires the permission of the court of appeals before ‘a second or

14   successive habeas application under § 2254’ may be commenced”).     A

15   petition need not be repetitive to be “second or successive,” within

16   the meaning of 28 U.S.C. section 2244(b).    See, e.g., Thompson v.

17   Calderon, 151 F.3d 918, 920-21 (9th Cir.), cert. denied, 524 U.S. 965

18   (1998); Calbert v. Marshall, 2008 WL 649798, at *2-4 (C.D. Cal.

19   Mar. 6, 2008).   The dismissal of a habeas petition as untimely

20   “constitutes an adjudication on the merits that renders future

21   petitions under § 2254 challenging the same conviction ‘second or

22   successive’ petitions under § 2244(b).”   McNabb v. Yates, 576 F.3d

23   1028, 1030 (9th Cir. 2009).   Petitioner evidently has not yet obtained

24   authorization from the Ninth Circuit Court of Appeals.   Consequently,

25
          1
26             The Court takes judicial notice of the docket in
     Petitioner’s appellate case, Harmon v. Terhune, United States
27   Court of Appeals for the Ninth Circuit case number 99-56419,
     available on the PACER database at www.pacer.gov. See Mir v.
28   Little Company of Mary Hosp., 844 F.2d 646, 649 (9th Cir. 1988)
     (court may take judicial notice of court records).

                                        2
 1   this Court cannot entertain the present Petition.   See Burton v.

 2   Stewart, 549 U.S. at 157; see also Remsen v. Att’y Gen. of Calif., 471

 3   Fed. App’x 571, 571 (9th Cir. 2012) (if a petitioner fails to obtain

 4   authorization from the Court of Appeals to file a second or successive

 5   petition, “the district court lacks jurisdiction to consider the

 6   petition and should dismiss it.”) (citation omitted).2

 7

 8        Petitioner’s attempt to focus on the state courts’ post-

 9   conviction rulings does not avoid the “second or successive” bar.     At

10   base, Petitioner still seeks to avoid the consequences of the Superior

11   Court sentence he is being compelled to serve.   Moreover, contrary to

12   Petitioner’s arguments, “federal habeas relief is not available to

13   address alleged procedural errors in state post-conviction

14   proceedings.”   Ortiz v. Stewart, 149 F.3d 923, 939 (9th Cir. 1998),

15   cert. denied, 526 U.S. 1123 (1999); see Franzen v. Brinkman, 877 F.2d

16   26, 26 (9th Cir.), cert. denied, 493 U.S. 1012 (1989) (holding that

17   allegations of error in state’s post-conviction review are not

18   addressable through habeas corpus proceedings); cf. 28 U.S.C. §

19   2254(a) (limiting federal habeas corpus relief to cases in which there

20   has been a “violation of the Constitution or laws or treaties of the

21   United States”).   More specifically, the summary nature of a state

22   court’s ruling on a habeas corpus petition does not offend the federal

23   constitution.   See, e.g., Owens v. Nool, 2010 WL 144364 (N.D. Cal.

24   Jan. 5, 2010) (dismissing habeas petitioner’s claim that the

25   California Court of Appeal “erred in failing to state, in a written

26
          2
27             This Court rebuffed two previous attempts by Petitioner
     to bring a “second or successive” petition challenging the 1994
28   Los Angeles Superior Court judgment. See Harmon v. Hill, CV 14-
     5938-TJH(E); Harmon v. Rackley, CV 15-9192-TJH(E).

                                        3
 1   opinion, its reasons for denying petitioner’s petition”); Stewart v.

 2   Sisto, 2008 WL 5178835, at *1 (E.D. Cal. Dec. 10, 2008) (“there is no

 3   federal constitutional prohibition preventing state courts from

 4   disposing of [the petitioner’s] post-conviction claims in a summary

 5   fashion.    Nor is there a federal requirement that state courts

 6   consider post-conviction claims with a full discussion of the

 7   merits”).

 8   ///

 9   ///

10   ///

11   ///

12   ///

13   ///

14   ///

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27

28

                                         4
 1        For all of the foregoing reasons, the Petition is denied and

 2   dismissed without prejudice.3

 3

 4        LET JUDGMENT BE ENTERED ACCORDINGLY.4

 5

 6             DATED: March 20, 2019.

 7

 8                                ___________________________________
                                          TERRY J. HATTER, JR.
 9                                    UNITED STATES DISTRICT JUDGE

10

11   PRESENTED this 14th day of

12   March, 2019, by:

13

14              /s/
            CHARLES F. EICK
15   UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21
          3
22             In light of this disposition, Plaintiff’s request for
     the appointment of counsel is denied. See Knaubert v. Goldsmith,
23   791 F.2d 722, 728-30 (9th Cir.), cert. denied, 479 U.S. 867
     (1986).
24        4
               Ninth Circuit Rule 22-3(a) provides that “if a second
25   or successive petition . . . is mistakenly submitted to the
     district court, the district court shall refer it to the court of
26   appeals.” Assuming arguendo that the conflict between 28 U.S.C.
     section 2244(b) and Rule 22-3(a) does not invalidate the latter,
27   dismissal rather than “reference” still would be appropriate
     herein. It is apparent that Petitioner submitted the present
28   Petition to a federal district court intentionally rather than
     mistakenly.

                                         5
